PeR Cueiam.
Had plaintiff failed to appear when this case was called for trial pursuant to the calendar, or had plaintiff refused to go to trial after being ordered to proceed, the court below, either under G.S. 1-222(4), or in its inherent power, “could have dismissed the cause ‘as of nonsuit’ after plaintiff had been called and failed to prosecute” his suit. Sykes v. Blakey, 215 N.C. 61, 64, 200 S.E. 910, 912. Plaintiff here, however, was present and ready for trial when his case was called. Under these circumstances, the judge was without authority to dismiss the action.
Reversed.